Citation Nr: 0903784	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-28 914	)	DATE
	)
 )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for asthma, to 
include a rating in excess of 30 percent prior to February 
17, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted entitlement to the 
initial noncompensable rating at issue in this appeal.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1997 to May 2002.

2.	On January 28, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is 
deemed to be a withdrawal of the Notice of Disagreement and, 
if filed, the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id. 

On January 28, 2009, prior to the promulgation of a decision 
in this appeal, the Board received written notification from 
the veteran's representative that the veteran had not 
submitted a Substantive Appeal within the time frame allowed 
by 38 C.F.R. § 30.302(b), and as such wished to withdraw the 
appeal.

Therefore, the appeal regarding this issue is considered 
withdrawn and there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is hereby 
dismissed.


ORDER

The appeal is dismissed.


		
C. TRUEBA 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


